Citation Nr: 0117119	
Decision Date: 06/26/01    Archive Date: 07/03/01	

DOCKET NO.  96-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right total knee 
replacement secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In August 1999, the Board issued a decision denying service 
connection for right total right replacement secondary to 
service-connected left knee disability.  By memorandum 
decision, dated in September 2000, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
Board's August 1999 decision.  A copy of the Court's decision 
has been included in the veteran's claims file. 


REMAND

The September 2000 Court memorandum decision noted that 
during a June 1996 hearing at the RO the veteran testified, 
at page 6 of the hearing transcript, that a physician had 
told him that his right knee condition was caused by his 
service-connected left knee disability.  The Court concluded 
that a remand was warranted because VA should have advised 
the veteran to obtain and submit a statement from this 
physician.  

The veteran's claim for service connection for right total 
knee replacement secondary to service-connected left knee 
disability was denied, in the August 1999 Board decision, on 
the basis that it was not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims.  Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In March 2001 the veteran's attorney submitted a statement 
indicating that the veteran had received treatment for his 
right knee at the VA Medical Center in West Palm Beach and 
had undergone X-rays a few months prior to that exam at the 
Brevard County Outpatient Clinic.  Records relating to this 
treatment do not appear to be part of the claims file.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses and dates of 
all treatment by any health care 
provider, both VA and private, that has 
provided the veteran any treatment for 
his right knee.  After obtaining any 
necessary authorization, the RO should 
contact any identified health care 
provider, including the VA Medical Center 
in West Palm Beach and the Brevard County 
Outpatient Clinic, and request copies of 
all records relating to the treatment of 
the veteran's knee that are not already a 
part of the record. 

2.  The RO should contact the veteran and 
his representative and advise them that 
they should obtain and submit a statement 
from the doctor referred to, at page 6 of 
the June 1996 personal hearing 
transcript, indicating that the veteran's 
right knee condition was caused by his 
service-connected left knee disability. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his right total knee 
replacement.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the right 
total knee replacement is proximately due 
to or the result of, or been chronically 
worsened by, the veteran's service-
connected left knee disability.  A 
complete rationale for all opinions 
offered should be provided.  

4.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




